EXECUTION VERSION
 
AMENDMENT NO. 2
 
Dated as of October 28, 2013
 
to the
 
REVOLVING CREDIT AGREEMENT


 
Dated as of March 21, 2011


 
Among
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
THE BANKS PARTY HERETO,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Initial Issuing Bank,
 
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent
 
and
 
THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
KEYBANK NATIONAL ASSOCIATION
and
MIZUHO BANK, LTD.,
as Co-Documentation Agents
 
 
 
 

--------------------------------------------------------------------------------

 


AMENDMENT NO. 2
 


AMENDMENT NO. 2 dated as of October 28, 2013 (this “Amendment”) to the Revolving
Credit Agreement dated as of March 21, 2011, among NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative association
incorporated under the laws of the District of Columbia, the BANKS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as
Initial Issuing Bank, THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and
THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., KEYBANK
NATIONAL ASSOCIATION and MIZUHO BANK, LTD., as Co-Documentation Agents (as
amended by Amendment No. 1 dated as of March 28, 2013, the “Existing Credit
Agreement” and, as amended by this Amendment, the “Extended Credit Agreement”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower has requested that certain Banks party to the Existing
Credit Agreement, immediately prior to the effectiveness of this Amendment,
(each such Bank, an “Existing Bank”) enter into this Amendment pursuant to which
(i) the Existing Banks agree to extend the termination date of their Commitments
to October 28, 2016 (the “Extended Commitment Termination Date”) and (ii)
certain other provisions of the Existing Credit Agreement will be amended;
 
WHEREAS, each financial institution identified on Schedule 1 hereto as an
“Extending Bank” (each, an “Extending Bank”) has agreed, on the terms and
conditions set forth herein, to provide Commitments terminating on the Extended
Commitment Termination Date in the amounts set forth on Schedule 1 hereto
opposite such Extending Bank’s name under the heading “Commitment” (the
“Extended Commitments”); and
 
WHEREAS, on the Second Amendment Effective Date (as defined in Section 7 below),
the existing Commitment of each Extending Bank will be converted into an
Extended Commitment;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1. Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Existing Credit Agreement
or in the Extended Credit Agreement, as the context shall require, has the
meaning assigned to such term in the Existing Credit Agreement or in the
Extended Credit Agreement, as applicable.  Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Amendment” and each other similar reference contained in the
Existing Credit
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement shall, on and after the Second Amendment Effective Date, refer to the
Extended Credit Agreement.
 
Section 2. Amended Terms and Second Amendment Effective Date Transactions.
 
(a) Each of the parties hereto agrees that, effective on the Second Amendment
Effective Date, the Existing Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example:  double-underlined text)
as set forth in the amended pages of the Existing Credit Agreement attached
hereto as Exhibit A and the Banks party hereto authorize the Administrative
Agent and the Borrower to prepare a conformed copy of the Extended Credit
Agreement that includes the changes contained in, and consistent with, the
amended pages attached as Exhibit A.
 
(b) On the Second Amendment Effective Date, the Commitment of each Existing Bank
that is an Extending Bank will be converted into an Extended Commitment under
the Extended Credit Agreement, so that the aggregate Commitment of such
Extending Bank under the Extended Credit Agreement shall equal such Extending
Bank’s Extended Commitments.
 
Section 3. Representations of Borrower.  The Borrower represents and warrants,
as of the date hereof, that:
 
(a) the Borrower has the corporate power and authority to execute, deliver and
perform its obligations under this Amendment and under the Extended Credit
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of this Amendment and the Extended
Credit Agreement.  The Borrower has duly executed and delivered this Amendment,
and this Amendment and the Extended Credit Agreement constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought by proceeding in equity or at law);
 
(b) no material authorization, consent, approval or license of, or declaration,
filing or registration with or exemption by, any Governmental Authority, body or
agency is required in connection with the execution, delivery and performance by
the Borrower of this Amendment. The Banks acknowledge that the Borrower may file
this Amendment with the Securities and Exchange Commission after the Second
Amendment Effective Date;
 
(c) the execution, delivery and performance by the Borrower of this Amendment
and the Extended Credit Agreement, the borrowings contemplated hereunder and the
use of the proceeds thereof will not (i) contravene any material provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority to which the Borrower is subject, (ii)
require any consent under, or violate or result in any breach of any of the
material terms, covenants, conditions or provisions of, or constitute a material
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under, or result in the
creation or imposition of (or the obligation to
 
 
2

--------------------------------------------------------------------------------

 
 
create or impose) any Lien upon any of the property or assets of the Borrower
pursuant to the terms of the Extended Credit Agreement or any material
indenture, mortgage, deed of trust, agreement or instrument, in each case to
which the Borrower is a party or by which it or any its property or assets is
bound or to which it may be subject, or (iii) violate any provision of the
articles of incorporation or by-laws, as applicable, of the Borrower.
 
Section 4. GOVERNING LAW.  (a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO OR ANY BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY OTHER PARTY HERETO OR ANY BANK
OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) EACH PARTY TO THIS AMENDMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE EXTENDED CREDIT
AGREEMENT.  NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AMENDMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
 
3

--------------------------------------------------------------------------------

 
Section 5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 6. Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
Section 7. Effectiveness. This Amendment shall become effective on the date (the
“Second Amendment Effective Date”) on which the Administrative Agent shall have
received the following documents or other items, each dated the Second Amendment
Effective Date unless otherwise indicated:
 
(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party), including
receipt of consent from (i) each Extending Bank and (ii) the Required Banks
under the Existing Credit Agreement;
 
(b) receipt by the Administrative Agent of an opinion of the General Counsel of
the Borrower, substantially in the form of Exhibit F to the Existing Credit
Agreement, provided that an enforceability opinion under New York law, that is
reasonably acceptable to the Administrative Agent, shall be furnished by the
Borrower’s New York counsel, Fulbright & Jaworski LLP, subject to customary
assumptions, qualifications and limitations;
 
(c) receipt by the Administrative Agent of a certificate signed by any one of
the Chief Financial Officer, the Chief Executive Officer, the Treasurer, an
Assistant Secretary-Treasurer, the Controller or the Vice President, Capital
Markets Funding of the Borrower to the effect that the conditions set forth in
clauses (c) through (g), inclusive, of Section 3.03 of the Extended Credit
Agreement have been satisfied as of the Second Amendment Effective Date and, in
the case of clauses (c), (e) and (g), setting forth in reasonable detail the
calculations required to establish such compliance;
 
(d) receipt by the Administrative Agent of a certificate of an officer of the
Borrower acceptable to the Administrative Agent stating that all consents,
authorizations, notices and filings required or advisable in connection with
this Amendment are in full force and effect, and the Administrative Agent shall
have received evidence thereof reasonably satisfactory to it;
 
(e) receipt by the Administrative Agent and the Syndication Agent (or their
respective permitted assigns) and by each Bank Party of all fees required to be
paid in the respective amounts heretofore mutually agreed in writing, and all
expenses required to be reimbursed pursuant to the terms of the Existing Credit
Agreement and for which invoices have been presented, at least one (1) business
day prior to the Second Amendment Effective Date;
 
(f) receipt by the Administrative Agent and the Banks of all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-
 
 
4

--------------------------------------------------------------------------------

 
 
money laundering rules and regulations, including, without limitation, the USA
PATRIOT Act (Title III of Pub. L. 107-56; and
 
(g) receipt by the Administrative Agent of all documents the Administrative
Agent may reasonably request relating to the existence of the Borrower, the
corporate authority for and the validity of this Amendment all in form and
substance reasonably satisfactory to the Administrative Agent.
 
The Administrative Agent shall promptly notify the Borrower and the Bank Parties
of the Second Amendment Effective Date, and such notice shall be conclusive and
binding on all parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   
By:
/s/ J. ANDREW DON
 
Name:
Title:
J. Andrew Don
Senior Vice President and
Chief Financial Officer




 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Initial Issuing Bank
   
By:
/s/ JUAN JAVELLANA
 
Name:
Title:
Juan Javellana
Executive Director


 
 


Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 
 
JPMORGAN CHASE BANK, N.A.
   
By:
/s/ JUAN JAVELLANA
 
Name:
Title:
Juan Javellana
Executive Director

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.




THE ROYAL BANK OF SCOTLAND PLC
   
By:
/s/ EMILY FREEDMAN
 
Name:
Title:
Emily Freedman
Vice President

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 


The Bank of Nova Scotia
   
By:
/s/ THANE RATTEW
 
Name:
Title:
Thane Rattew
Managing Director

 
 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





THE BANK OF TOKYO-MITSUBUSHI UFJ, LTD.
   
By:
/s/ ROBERT J. MACFARLANE
 
Name:
Title:
Robert J. MacFarlane
Vice President

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





KEYBANK NATIONAL ASSOCIATION
   
By:
/s/ SHERRIE I. MANSON
 
Name:
Title:
Sherrie I. Manson
Senior Vice President

 
 
 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





Royal Bank of Canada
   
By:
/s/ RAHUL SHAH
 
Name:
Title:
Rahul Shah
Authorized Signatory

 
 
 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





Mizuho Bank, Ltd.
   
By:
/s/ RAYMOND VENTURA
 
Name:
Title:
Raymond Ventura
Deputy General Manager

 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





U.S. Bank National Association
   
By:
/s/ ERIC J. COSGROVE
 
Name:
Title:
Eric J. Cosgrove
Vice President

 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





SunTrust Bank
   
By:
/s/ ANDREW JOHNSON
 
Name:
Title:
Andrew Johnson
Director

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





PNC Bank, N.A.
   
By:
/s/ D. JERMAINE JOHNSON
 
Name:
Title:
D. Jermaine Johnson
Senior Vice President

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





Bank of Communications Co., Ltd., New York
Branch
   
By:
/s/ SHELLY HE
 
Name:
Title:
Shelly He
Deputy General Manager

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





The Korea Development Bank, New York Branch
   
By:
/s/ JAE IK KIM
 
Name:
Title:
Jae Ik Kim
General Manager

 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF MARCH 21, 2011, AS AMENDED BY AMENDMENT
NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS SYNDICATION
AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





APPLE BANK FOR SAVINGS
   
By:
/s/ JONATHAN BYRON
 
Name:
Title:
Jonathan Byron
Senior Vice President

 
 
 
Signature Page to Amendment No. 2 - 2015
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1




EXTENDED COMMITMENTS
 
Extending Banks
Commitment
JPMorgan Chase Bank, N.A.
$121,000,000.00
The Royal Bank of Scotland PLC
$121,000,000.00
The Bank of Nova Scotia
$119,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$100,000,000.00
KeyBank National Association
$100,000,000.00
The Royal Bank of Canada
$50,000,000.00
Mizuho Bank, Ltd.
$100,000,000.00
U.S. Bank N.A.
$75,000,000.00
SunTrust Bank
$90,000,000.00
PNC Bank, National Association
$90,000,000.00
Bank of Communications Co., Ltd., New York Branch
$20,000,000.00
The Korea Development Bank, New York Branch
$10,000,000.00
Apple Bank for Savings
$10,000,000.00
   
Total:   
$1,006,000,000.00

 
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1
 
 
 
79580.000005 EMF_US 47487956v6



 
 

--------------------------------------------------------------------------------

 
 
NOT A LEGAL DOCUMENT
COMPOSITE COPY
REFLECTING AMENDMENT NO. 1
DATED AS OF MARCH 28, 2013
AND AMENDMENT NO. 2
DATED AS OF OCTOBER 28, 2013
REVOLVING CREDIT AGREEMENT
 
dated as of
 
March 21, 2011
 
among
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
THE BANKS LISTED HEREIN,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Initial Issuing Bank,
 
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent,
 
and
 
THE BANK OF NOVA SCOTIA,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 

KEYBANK NATIONAL ASSOCIATION,

 
and
 
MIZUHO CORPORATE BANK, LTD.
 
as Co-Documentation Agents 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,
 
RBS SECURITIES INC.,
and

 
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 

   

TABLE OF CONTENTS

   
Page
     
Article 1
Definitions
     
Section 1.01.
Definitions
1
Section 1.02.
Accounting Terms and Determinations
22
Section 1.03.
Types of Borrowings
22
Section 1.04.
Letter of Credit
22
     
Article 2
The Credits
     
Section 2.01.
Commitments to Lend and Issue Letters of Credit
2223
Section 2.02.
Notice of Committed Borrowings
25
Section 2.03.
Money Market Borrowings
2526
Section 2.04.
Notice to Banks; Funding of Loans
29
Section 2.05.
Notes
3031
Section 2.06.
Maturity of Loans
31
Section 2.07.
Interest Rates
31
Section 2.08.
Method of Electing Interest Rates
3334
Section 2.09.
Fees
35
Section 2.10.
Optional Termination or Reduction of Commitments
3637
Section 2.11.
Mandatory Termination of Commitments
37
Section 2.12.
Optional Prepayments
37
Section 2.13.
General Provisions as to Payments
37
Section 2.14.
Funding Losses
38
Section 2.15.
Computation of Interest and Fees
3839
Section 2.16.
Taxes
3839
Section 2.17.
Increase of Commitments
4243
Section 2.18.
Replacement of Banks
44
Section 2.19.
Defaulting Banks
4546
Section 2.20.
Issuance of Letters of Credit; Drawings and Reimbursements; Auto-Extension
Letters of Credit; Funding of Participations.
48
     
Article 3
Conditions
     
Section 3.01.
Effectiveness
58
Section 3.02.
Prior Credit Agreement
59
Section 3.03.
Borrowings and L/C Credit Extensions
59



 
79580.000005 EMF_US 47579863v13
 
i

--------------------------------------------------------------------------------

 
 
 



Article 4
Representations and Warranties
     
Section 4.01.
Corporate Existence, Power and Authority
6061
Section 4.02.
Financial Statements
61
Section 4.03.
Litigation
62
Section 4.04.
Governmental Authorizations
6263
Section 4.05.
Members’ Subordinated Certificates
6263
Section 4.06.
No Violation of Agreements
63
Section 4.07.
No Event of Default under the Indentures
63
Section 4.08.
Compliance with ERISA
6364
Section 4.09.
Compliance with Other Laws
64
Section 4.10.
Tax Status
64
Section 4.11.
Investment Company Act
64
Section 4.12.
Disclosure
64
Section 4.13.
Subsidiaries
6465
Section 4.14.
Environmental Matters
6465
     
Article 5
Covenants
     
Section 5.01.
Corporate Existence
65
Section 5.02.
Disposition of Assets, Merger, Character of Business, etc
6566
Section 5.03.
Financial Information
66
Section 5.04.
Default Certificates
67
Section 5.05.
Notice of Litigation and Defaults
68
Section 5.06.
ERISA
68
Section 5.07.
Payment of Charges
6869
Section 5.08.
Inspection of Books and Assets
69
Section 5.09.
Indebtedness
69
Section 5.10.
Liens
70
Section 5.11.
Maintenance of Insurance
71
Section 5.12.
Subsidiaries and Joint Ventures
71
Section 5.13.
Minimum TIER
72
Section 5.14.
Retirement of Patronage Capital
72
Section 5.15.
Use of Proceeds
72
     
Article 6
Defaults
     
Section 6.01.
Events of Default
7273
Section 6.02.
Actions In Respect Of Letters Of Credit Upon Default
75
Section 6.03.
Notice of Default
7576



 
79580.000005 EMF_US 47579863v13
 
ii

--------------------------------------------------------------------------------

 
 
 
 
 



Article 7
The Administrative Agent
     
Section 7.01.
Appointment and Authorization
7576
Section 7.02.
Administrative Agent and Affiliates
7576
Section 7.03.
Action by Administrative Agent
7576
Section 7.04.
Consultation with Experts
76
Section 7.05.
Liability of Administrative Agent
76
Section 7.06.
Indemnification
7677
Section 7.07.
Credit Decision
77
Section 7.08.
Successor Administrative Agent
7778
Section 7.09.
Co-Documentation Agents and Syndication Agent Not Liable
78
     
Article 8
Change in Circumstances
     
Section 8.01.
Basis for Determining Interest Rate Inadequate or Unfair
78
Section 8.02.
Illegality
7879
Section 8.03.
Increased Cost and Reduced Return
7980
Section 8.04.
Base Rate Loans Substituted for Affected Euro-Dollar Loans
8182
     
Article 9
Miscellaneous
     
Section 9.01.
Notices
82
Section 9.02.
No Waivers
8384
Section 9.03.
Expenses; Documentary Taxes; Indemnification
8384
Section 9.04.
Sharing of Set-offs
8485
Section 9.05.
Amendments and Waivers
8485
Section 9.06.
Successors and Assigns
86
Section 9.07.
Collateral
8889
Section 9.08.
Governing Law
8889
Section 9.09.
Counterparts; Integration
89
Section 9.10.
Several Obligations
89
Section 9.11.
Severability
8990
Section 9.12.
Confidentiality
8990
Section 9.13.
WAIVER OF JURY TRIAL
90
Section 9.14.
USA Patriot Act
90
Section 9.15.
ICC Transactions
9091



 
 
 

 
 
79580.000005 EMF_US 47579863v13
 
iii

--------------------------------------------------------------------------------

 
REVOLVING CREDIT AGREEMENT
REVOLVING CREDIT AGREEMENT dated as of March 21, 2011, among NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative
association incorporated under the laws of the District of Columbia, as
Borrower, the BANKS listed on the signature pages hereof, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and as Initial Issuing Bank for the Letters of
Credit issued or to be issued pursuant to this Agreement, THE ROYAL BANK OF
SCOTLAND PLC, as Syndication Agent, and THE BANK OF NOVA SCOTIA, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., KEYBANK NATIONAL ASSOCIATION and MIZUHO CORPORATE
BANK, LTD., as Co-Documentation Agents.
 
The parties hereto agree as follows:
ARTICLE 1
Definitions
 
Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:
“1994 Indenture” means the Indenture dated as of February 15, 1994 and as
amended as of September 16, 1994 between the Borrower and U.S. Bank National
Association, as trustee, as amended and supplemented from time to time,
providing for the issuance in series of certain collateral trust bonds of the
Borrower.
 
“2007 Indenture” means the Indenture dated as of October 25, 2007 between the
Borrower and U.S. Bank National Association, as trustee, as amended and
supplemented from time to time, providing for the issuance in series of certain
collateral trust bonds of the Borrower.
 
“2013 Amendment” means that certain Amendment No. 1 to this Agreement dated as
of March 28, 2013, among the Borrower and the Banks party thereto.
 
“2013 Fee Letter” means that certain Fee Letter dated February 21, 2013 among
the Borrower, the Administrative Agent and the Syndication Agent.
 
“2014 Bank” means at any time, any Bank that has a 2014 Commitment or 2014
Credit Exposure at such time.
 
“2014 Commitment Termination Date” means March 21, 2014 or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.
 
 
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
“2014 Commitment” means (i) with respect to each 2014 Bank, the amount set forth
opposite the name of such Bank on the Commitment Schedule hereto and (ii) with
respect to any Assignee that becomes a Bank pursuant to Section 9.06(c) with
respect to a 2014 Commitment, the amount of the transferor 2014 Bank’s
Commitment assigned to it pursuant to Section 9.06(c), in each case as such
amount may from time to time be reduced pursuant to Sections 2.10 and 2.11;
provided that, if the context so requires, the term “Commitment” means the
obligation of a 2014 Bank to make loans pursuant to Section 2.01(a) and purchase
participations in L/C Obligations up to, in the aggregate, such amount to the
Borrower hereunder.
 
“2014 Conversion” has the meaning set forth in Section 2.21.
 
“2014 Conversion Offer” has the meaning set forth in Section 2.21.
 
“2014 Credit Exposure” means with respect to any 2014 Bank at any time, (i) the
aggregate principal amount of the 2014 Loans outstanding and (ii) the
Outstanding Amount of all L/C Obligations (with the aggregate amount of each
2014 Bank’s participation in L/C Obligations deemed “held” by such 2014 Bank for
purposes of this definition).
 
“2014 Facility” means at any time, the aggregate amount of the 2014 Commitments
at such time and the 2014 Credit Exposure in respect thereof.
 
“2014 Loan” means a Loan made by a 2014 Bank.
 
“20152016 Bank” means at any time, any Bank that has a 20152016 Commitment or
20152016 Credit Exposure at such time, including any Bank that consummates a
2014 Conversion.
 
“20152016 Commitment Termination Date” means October 2128, 20152016 or, if such
day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business
Day.
 
“20152016 Commitment” means (i) with respect to each 2015 Bank, the amount, if
any, set forth opposite the name of such Bank on the Commitment Schedule hereto
under the caption “2016 Commitment”, (ii) with respect to any Assignee that
becomes a Bank pursuant to Section 9.06(c), the amount of the transferor 2015
Bank’s Commitment assigned to it pursuant to Section 9.06(c), in each case as
such amount may from time to time be reduced pursuant to Sections 2.10 and 2.11
and (iii) with respect to any 2014 Bank that consummates a 2014 Conversion, its
2014 Commitment; provided that, if the context so requires, the term
“Commitment” means the obligation of a 2015 Bank to make loans pursuant to
Section 2.01(a) and purchase participations in L/C Obligations up to, in the
aggregate, such amount to the Borrower hereunder.
 
 
79580.000005 EMF_US 47579863v13
 
2

--------------------------------------------------------------------------------

 
 
“20152016 Credit Exposure” means with respect to any 2015 Bank (including, for
the avoidance of doubt, any 2014 Bank that consummates a 2014 Conversion) at any
time, (i) the aggregate principal amount of the 20152016 Loans outstanding and
(ii) the Outstanding Amount of all L/C Obligations (with the aggregate amount of
each 2015such Bank’s participation in L/C Obligations deemed “held” by such 2015
Bank for purposes of this definition).
 
“20152016 Facility” means at any time, the aggregate amount of
20152016 Commitment at such time and the 20152016 Credit Exposure in respect
thereof.
 
“20152016 Loan” means a Loan made by a 20152016 Bank.
 
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.
 
“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.07(b).
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
 
“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Bank.
 
“Agreement” means this Revolving Credit Agreement, as the same may be amended
from time to time.
 
“Amendment Effective Date” means the “Amendment Effective Date” as such term is
defined in the 2013 Amendment.
 
“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations, rules, orders, injunctions, decrees, judgments, writs
determinations or awards having the force or effect of binding such Person at
law and issued by any Governmental Authority, applicable to such Person,
including all Environmental Laws.
 
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.
 
 
79580.000005 EMF_US 47579863v13
 
3

--------------------------------------------------------------------------------

 
“ASC 815” means Accounting Standards Codification No. 815 Derivatives and
Hedging, as amended from time to time (or any successor provision thereto).
 
“ASC 830” means Accounting Standards Codification No. 830 Foreign Currency
Matters, as amended from time to time (or any successor provision thereto).
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.20(a)(iii).
 
“Back-Up Letter of Credit” has the meaning set forth in Section 2.01(b).
 
“Bank” means any 2014 Bank or any 20152016 Bank.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Bank Parties” mean the Banks and the Issuing Banks.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the Federal Funds Rate for such day plus 0.50% and
(iii) the Adjusted London Interbank Offered Rate for a one month Interest Period
on such day (or if such day is not a Euro-Dollar Domestic Business Day, the
immediately preceding Euro-Dollar Business Day) plus 1.00%.
 
“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the last sentence of Section 2.08(a) or Article 8.
 
79580.000005 EMF_US 47579863v13
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate Margin” has the meaning set forth in the Pricing Schedule hereto in
respect of the 2014 Facility or the 20152016 Facility as applicable.
 
“Bonds” means any bonds issued pursuant to any of the Indentures, as the context
may require.
 
“Borrower” means the National Rural Utilities Cooperative Finance Corporation, a
not-for-profit cooperative association incorporated under the laws of the
District of Columbia, and its successors.
 
“Borrowing” has the meaning set forth in Section 1.03.
 
“Cash Collateral Account” means a deposit account or a non-interest bearing
securities account (as contemplated by Section 2.20(e)) opened, or to be opened,
by the Administrative Agent and in which a Lien has been granted to the
Administrative Agent for the benefit of each Bank and each Issuing Bank pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each Issuing Bank (which documents are hereby consented
to by the Banks) to the extent that any Letter of Credit is required to be Cash
Collateralized in accordance with this Agreement.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Bank, as
collateral for the L/C Obligations, cash or deposit account balances, and “Cash
Collateral” shall refer to such cash or deposit account balances.
 
“Central Banking Authority” means any central bank, reserve bank or monetary
authority that is principally engaged in the regulation of the currency, money
supply or commercial banking system of any given sovereign state or states.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Bank Party
(or, for purposes of Section 8.03(b), by its Applicable Lending Office or by
such Bank Party’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided however, that
notwithstanding anything therein to the contrary, (i) any requirements imposed
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or enacted,
adopted or issued in connection therewith and (ii) any requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel
 
79580.000005 EMF_US 47579863v13
 
5

--------------------------------------------------------------------------------

 
 
III, shall be deemed to be a “Change in Law”, regardless of the date adopted,
issued, promulgated or implemented, but only if any such requirements are
generally applicable to (and for which reimbursement is generally being sought
by the Banks in respect of) credit transactions similar to this transaction from
borrowers similarly situated to the Borrower.
 
“Class” means (a) when used with respect to Banks, refers to whether such Banks
are 2014 Banks or 20152016 Banks, (b) when used with respect to Commitments,
refers to whether such Commitments are 2014 Commitments or 20152016 Commitments
and (c) when used with respect to Loans or a borrowing, refers to whether such
Loans, or the Loans comprising such borrowing, are 2014 Loans or 20152016 Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Co-Documentation Agents” means The Bank of Nova Scotia, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and Mizuho Corporate
Bank, Ltd. in their respective capacity as documentation agent hereunder, and
their respective successors in such capacity.
 
“Co-Lead Arrangers” means J.P. Morgan Securities LLC, RBS Securities Inc. and
The Bank of Nova Scotia.
 
“Commitment” means (i) with respect to each 2014 Bank, such Bank’s 2014
Commitment and (ii) with respect to each 20152016 Bank, such Bank’s
20152016 Commitment.
 
“Commitment Termination Date” means (i) with respect to 2014 Loans or 2014
Commitments, the 2014 Commitment Termination Date and (ii) with respect to
20152016 Loans or 20152016 Commitments, the 20152016 Commitment Termination
Date.
 
“Committed Borrowing” means a Borrowing under Section 2.01(a).
 
“Committed Loan” means a Revolving Loan; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
 
“Consolidated Entity” means at any date any Subsidiary, and any other entity the
accounts of which would be combined or consolidated with those of the Borrower
in its combined or consolidated financial statements if such statements were
prepared as of such date.
 
“Credit Documentation” has the meaning set forth in Section 9.15.
 
79580.000005 EMF_US 47579863v13
 
6

--------------------------------------------------------------------------------

 
 
“Credit Exposure” means (i) with respect to each 2014 Bank, such Bank’s 2014
Credit Exposure and (ii) with respect to each 20152016 Bank, such Bank’s
20152016 Credit Exposure.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both (as specified in
Section 6.01) would, unless cured or waived, become an Event of Default.
 
“Defaulting Bank” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent or any Bank Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent and the Borrower, in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any Bank Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent (the Administrative Agent hereby agreeing to make any such
written request upon a request from the Borrower) or any Bank Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Bank (with a copy of such certification to be provided to the Borrower)
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon such Bank Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
Parent, that has become the subject of a Bankruptcy Event.
 
“Derivative Cash Settlements” means, for any period, the line item “derivative
cash settlements” as it appears on the statement of operations of the Borrower
and its Consolidated Entities for such period delivered to the Banks pursuant to
Section 5.03(b), calculated in accordance with generally accepted accounting
principles as in effect from time to time.
 
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction,
 
 
79580.000005 EMF_US 47579863v13
 
7

--------------------------------------------------------------------------------

 
 
“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Euro-Dollar Loan” means a Committed Loan that bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.
 
“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule in respect of the 2014 Facility or the 20152016 Facility, as
applicable.
 
“Euro-Dollar Rate” means, for any day, a rate per annum determined in accordance
with Section 2.07(b).
 
“Euro-Dollar Reference Banks” means the principal London offices of JPMorgan
Chase Bank, N.A., The Royal Bank of Scotland PLC and The Bank of Nova Scotia.
 
“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.07(b).
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Excluded Taxes” means, with respect to any payment made by the Borrower under
this Agreement or the Notes, any of the following Taxes imposed on or with
respect to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Bank Party, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the Borrower is located and (c)
in the case of a Non U.S. Bank Party (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such Non
U.S. Bank Party becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non U.S. Bank Party’s failure to comply with
Section 2.16(f), except to the extent that such Non U.S. Bank Party (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).
 
79580.000005 EMF_US 47579863v13
 
9

--------------------------------------------------------------------------------

 
 
“Facility Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule in respect of the 2014 Facility or the 20152016 Facility, as
applicable.
 
“Existing Credit Agreement” has the meaning assigned to such term in the
Second 2013 Amendment.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.
 
“Fixed Rate Borrowing” means either a Euro-Dollar Borrowing or a Money Market
LIBOR Borrowing.
 
“Fixed Rate Loans” means Euro-Dollar Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to Section
8.01) or any combination of the foregoing.
 
“Foreclosed Asset” has the meaning set forth in Section 5.12.
 
“Fronting Fee” has the meaning specified in Section 2.09(d).
 
“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
or functions of or pertaining to government.
 
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that if a Committed
Loan of any particular Bank is converted to or made as a Base Rate Loan pursuant
to Article 8, such Loan shall be included in the same Group
 
 
79580.000005 EMF_US 47579863v13
 
10

--------------------------------------------------------------------------------

 
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit to be issued hereunder by any
Issuing Bank in the form from time to time in use by such Issuing Bank.
 
“Letter of Credit Expiration Date” means the day that is five Domestic Business
Days prior to the 2014 Commitment Termination Date provided that a face value
amount of Letters of Credit not in excess of the Letter of Credit Sublimit (or
if less than the Letter of Credit Sublimit, the 20152016 Commitments at such
time) may remain outstanding so long as such Letters of Credit expire no later
than five Domestic Business Days prior to the 20152016 Commitment Termination
Date.
 
“Letter of Credit Fee” has the meaning specified in Section 2.09(c). For the
avoidance of doubt, the Letter of Credit Fee (i) for 2014 Banks shall be
determined with reference to the Euro-Dollar Margin for the 2014 Facility, as
specified in the Pricing Schedule and (ii) for the 20152016 Banks shall be
determined with reference to the Euro-Dollar Margin for the 20152016 Facility as
specified in the Pricing Schedule.
 
“Letter of Credit Sublimit” means $100,000,000. The Letter of Credit Sublimit is
part of , and not in addition to, the aggregate Commitments.
 
“Letters of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(b).
 
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.03.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be
 
79580.000005 EMF_US 47579863v13
 
15

--------------------------------------------------------------------------------

 
 
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
 
“Lien Exception Amount” means $7,500,000,000 plus an amount equal to the
incremental increase in the allocated amount of REDLG Obligations from the
Amendment Effective Date; provided that the Lien Exception Amount shall at no
time exceed $10,000,000,000.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan or a Money Market Loan in
each case, made by any Bank pursuant to the terms of the 2014 Facility, or the
20152016 Facility, as applicable and “Loans” means Base Rate Loans or
Euro-Dollar Loans or Money Market Loans or any combination of the foregoing
under the 2014 Facility or the 20152016 Facility, as applicable.
 
“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).
 
“Maturity Date” means (i) with respect to any Revolving Loan, the Commitment
Termination Date and (ii) with respect to any Money Market Loan, the last day of
the Interest Period applicable thereto.
 
“Member” means any Person which is a member or a patron of the Borrower.
 
“Members’ Subordinated Certificate” means a note of the Borrower or its
Consolidated Entities substantially in the form of the membership subordinated
subscription certificates and the loan and guarantee subordinated certificates
outstanding on the date of the execution and delivery of this Agreement and any
other Indebtedness of the Borrower or its Consolidated Entities having
substantially similar provisions as to subordination as those contained in said
outstanding membership subordinated subscription certificates and loan and
guarantee subordinated certificates.
 
“Money Market Absolute Rate” has the meaning set forth in Section 2.03(d).
 
“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.
 
“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of
 
79580.000005 EMF_US 47579863v13
 
16

--------------------------------------------------------------------------------

 
 
Termination Date, except pursuant to acceleration or at the option of the
Borrower.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank and
(c) the Issuing Bank.
 
“REDLG Program Liens” means Liens on any asset of the Borrower required to be
pledged as collateral to support obligations of the Borrower with respect to any
government Guarantee provided pursuant to regulations issued under the Rural
Electrification Act of 1936, 7 U.S.C. 901 et. seq., and the Food, Conservation
and Energy Act of 2008, Pub. L. 110-234 Stat. 923 (“REDLG Obligations”) so long
as such Guarantee supports long-term Indebtedness issued by the Borrower and
permitted by Section 5.09.
“REDLG Obligations” has the meaning set forth in the definition of REDLG Program
Liens.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reportable Event” means an event described in Section 4043(c) of ERISA or
regulations promulgated by the Department of Labor thereunder (with respect to
which the 30 day notice requirement has not been waived by the PBGC).
 
“Required Banks” means at any time Banks having at least 51% of the sum of (i)
the aggregate amount of the unused Commitments, (ii) the aggregate principal
outstanding amount of the Loans and (iii) the Outstanding Amount of all L/C
Obligations (with the aggregate amount of each Bank’s participation in L/C
Obligations deemed “held” by such Bank for purposes of this definition).
 
“Responsible Officer” means (i) with respect to the Borrower, the Chief
Financial Officer, the Chief Executive Officer, the Treasurer, an Assistant
Secretary-Treasurer, the Controller, the Vice President, Capital Markets Funding
or, in each case, an authorized signatory of such Person and (ii) with respect
to any other Person, the president, any vice-president, the chief financial
officer,
any assistant-treasurer or, in each case, an authorized signatory of such
Person.
 
“Revolving Credit Period” means the period from and including the Effective Date
to but excluding (x) in the case of any 2014 Commitments, the 2014 Commitment
Termination Date and (y) in the case of any 20152016 Commitments, the
20152016 Commitment Termination Date.
 
79580.000005 EMF_US 47579863v13
 
20

--------------------------------------------------------------------------------

 
 
“Revolving Loan” means a loan made by a Bank pursuant to Section 2.01(a).
 
“RUS” means the Rural Utilities Service of the Department of Agriculture of the
United States of America (as successor to the Rural Electrification
Administration of the Department of Agriculture of the United States of America)
or any other regulatory body which succeeds to its functions.
 
“RUS Guaranteed Loan” means any loan made by any Person, which loan is
guaranteed, in whole or in part, as to principal and interest by the United
States of America through the RUS pursuant to a guarantee, which guarantee
contains provisions no less favorable to the holder thereof than the provisions
set forth in the form of Exhibit B-1 or Exhibit B-2 hereto; and “Guaranteed
Portion” of any RUS Guaranteed Loan means that portion of principal of, and
interest on, such RUS Guaranteed Loan which is guaranteed by the United States
of America through the RUS.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
“Second 2013 Amendment” means that certain Amendment No. 2 to this Agreement
dated as of October 28, 2013, among the Borrower and the Banks party thereto.
 
“Second 2013 Fee Letter” means that certain Fee Letter dated October 9, 2013
among the Borrower, the Administrative Agent and the Syndication Agent.
 
“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
such term is defined in the Second 2013 Amendment.
 
“Securities and Exchange Commission” means the Securities and Exchange
Commission or any other U.S. federal governmental authority succeeding to any or
all of the functions of the Securities and Exchange Commission.
 
“Special Purpose Subsidiary” has the meaning set forth in Section 5.12.
 
“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than (i) a Trade Letter of Credit, (ii) a Performance Letter of
Credit or (iii) a Backup Letter of Credit in support of either a performance
letter of credit or a trade letter of credit issued by the Borrower.
 
“Start-up Investments” has the meaning set forth in Section 5.12.
 
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting
 
79580.000005 EMF_US 47579863v13
 
21

--------------------------------------------------------------------------------

 
to the Borrower pursuant to this Section from time to time in amounts such that
the sum of (x) the aggregate principal amount of Revolving Loans by such Bank at
any one time outstanding plus (y) such Bank’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations shall not exceed the amount of its Commitment.
Each Borrowing shall be in an aggregate principal amount of $10,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
maximum aggregate amount available in accordance with Section 3.03(d)) and shall
be made from the several Banks ratably in proportion to their respective
Commitments. Within the foregoing limits, the Borrower may borrow under this
Section, repay or, to the extent permitted by Section 2.12, prepay Loans and
reborrow at any time during the Revolving Credit Period under this Section. All
Loans will be made by all Banks (pro rata between the 2014 Banks and
20152016 Banks) in accordance with their Pro Rata Share until the 2014
Commitment Termination Date; thereafter, all Loans will be made by the
20152016 Banks in accordance with their Pro Rata Share until the
20152016 Revolving Commitment Termination Date.
 
(b) Letters of Credit. Subject to the terms and conditions set forth herein, (i)
each Issuing Bank agrees, in reliance upon the agreements of the other Banks set
forth in Section 2.20, (A) from time to time on any Domestic Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to make L/C Credit Extensions either (i) for the account of the Borrower, its
Consolidated Entities, its Members or members of its Consolidated Entities or
(ii) in support of a letter of credit issued by the Borrower as a back-up
confirmation or backup credit support of such letter of credit ("Back-Up Letter
of Credit"), and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.20(a)(i) and (ii), and (B) to honor drawings under
the Letters of Credit issued by it; and (C) the Banks severally agree to
participate in Letters of Credit issued for the account of the Borrower, its
Consolidated Entities, its Members or members of its Consolidated Entities and
any L/C Borrowings thereunder; provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (1) the sum of (x) the
aggregate principal amount of Revolving Loans of any Bank, plus (y) such Bank’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed
such Bank’s Commitment and (2) the Outstanding Amount of all L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance of, or an amendment to increase the amount of, any Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the condition set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
 
(c) Letters of Credit Generally. (i) No Issuing Bank shall issue any Letter of
Credit if the expiry date of such requested Letter of Credit would
 
79580.000005 EMF_US 47579863v13
 
24

--------------------------------------------------------------------------------

 
Section 2.05. Notes. (a) Any Bank Party may request that the Loans and/or L/C
Borrowings of such Bank be evidenced by a single Note payable to the order of
such Bank Party for the account of its Applicable Lending Office in an amount
equal to the aggregate unpaid principal amount of such Bank Party’s Loans and/or
L/C Borrowings.
 
(b) Each Bank Party that has requested that its Loans and/or L/C Borrowings be
evidenced by a Note may, by notice to the Borrower and the Administrative Agent,
request that its Loans and/or L/C Borrowings of a particular Type be evidenced
by a separate Note in an amount equal to the aggregate unpaid principal amount
of such Loans and/or L/C Borrowings. Each such Note shall be in substantially
the form of Exhibit A hereto with appropriate modifications to reflect the fact
that it evidences solely Loans and/or L/C Borrowings of the relevant Type. Each
reference in this Agreement to the “Note” of such Bank Party shall be deemed to
refer to and include any or all of such Notes, as the context may require.
 
(c) Upon receipt of each Bank Party’s Note pursuant to Section 3.01(b), the
Administrative Agent shall forward such Note to such Bank Party. Each Bank Party
shall record the date, amount, type and maturity of each Loan and/or L/C
Borrowings made by it and the date and amount of each payment of principal made
by the Borrower with respect thereto, and may, if such Bank Party so elects in
connection with any transfer or enforcement of its Note, endorse on the schedule
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Loan and/or L/C Borrowings then
outstanding; provided that the failure of any Bank Party to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank Party is hereby irrevocably authorized
by the Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required.
 
(d) Any note evidencing a Loan (as such term is defined in the Existing Credit
Agreement) prior to the Amendment Effective Date may be exchanged upon the
request of the relevant Bank made through the Administrative Agent and surrender
of such note to the Company through the Administrative Agent, for a Note
evidencing the 2014 Loans and the 20152016 Loans into which such Bank’s Loans
were converted or redesignated on the Second Amendment Effective Date.
 
Section 2.06. Maturity of Loans. Each Loan hereunder shall mature, and the
principal amount thereof shall be due and payable on the Maturity Date with
respect to such Loan.
 
Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate plus the
applicable Base Rate Margin for such day. Such interest shall be
 
79580.000005 EMF_US 47579863v13
 
32

--------------------------------------------------------------------------------

 
 
(iii) if the Loans comprising such Group are to be converted to Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and
 
(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
 
(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.08(a), the Administrative Agent shall notify each
Bank of the contents thereof and such notice shall not thereafter be revocable
by the Borrower.
 
(d) The Borrower shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $10,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.
 
(e) If any Committed Loan is converted to a different Type of Loan, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount being converted.
Section 2.09. Fees. (a) Facility Fee. Subject to Section 2.19(a)(i), the
Borrower shall pay to the Administrative Agent for the account of each Bank
facility fees accruing at the Facility Fee Rate under the 2014 Facility or the
20152016 Facility, as applicable to such Bank, on the daily average amount of
such Bank’s Commitment (whether used or unused), for the period from and
including the Effective Date to but excluding the date such Bank’s Commitment is
terminated; provided that, if such Bank continues to have any Committed Loans
outstanding after its Commitment terminates, then such facility fee shall
continue to accrue on the daily outstanding principal amount of such Bank’s
Committed Loans from and including the date on which its Commitment terminates
to but excluding the date on which such Bank ceases to have any Committed Loans
outstanding. Accrued facility fees shall be payable on each January 1, April 1,
July 1, and October 1 and on the date the Commitment of such Bank is terminated
(and, if later, on the date the Loans of such Bank shall be repaid in their
entirety); provided that any facility fees accruing after the first anniversary
of the Commitment Termination Date shall be payable on demand.
 
(b) Agents’ Fees. The Borrower shall pay to the Administrative Agent and the
Syndication Agent, each for its own account, one or more fees in such
 
79580.000005 EMF_US 47579863v13
 
36

--------------------------------------------------------------------------------

 
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall, with respect to all Letters of Credit
issued at its request, pay directly to each Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
 
(e) Amendment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each 20152016 Bank on the Second Amendment Effective Date the
upfront fees required to be paid on such date, as set forth in the Second 2013
Fee Letter.
 
Section 2.10. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which notice the Administrative Agent
will promptly deliver to the Banks), (i) terminate both Classes of Commitments
at any time, if no Loans are outstanding at such time or (ii) ratably reduce
from time to time by an aggregate amount of $10,000,000 or any larger multiple
of $1,000,000, the aggregate amount of any Class of Commitments in excess of the
aggregate outstanding principal amount of the Loans; provided that the Borrower
shall not reduce the Commitments of any Class under this paragraph unless it
shall simultaneously and ratably reduce the corresponding Commitments of each
other Class.
 
Section 2.11. Mandatory Termination of Commitments. The Commitments shall
terminate on the Commitment Termination Date.
 
Section 2.12. Optional Prepayments. (a) Subject in the case of Euro- Dollar
Loans to Section 2.14, the Borrower may (i) on any Domestic Business Day, upon
notice to the Administrative Agent, prepay any Group of Base Rate Loans (or any
Money Market Borrowing bearing interest at the Base Rate pursuant to Section
8.01(a)) or (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$10,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment;
provided that prior to the Maturity Date with respect to 2014 Loans, all
optional prepayments of Loans made pursuant to this paragraph shall be applied
to the 2014 Loans and 20152016 Loans on a pro rata basis.. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in such Group of Loans (or such Money Market Borrowing).
 
79580.000005 EMF_US 47579863v13
 
38

--------------------------------------------------------------------------------

 
to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.16(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.16(g) shall not be construed to
require indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Bank Party, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement or the Notes.
 
Section 2.17. Increase of Commitments. (a) Upon at least five days’ prior notice
to the Administrative Agent (which notice the Administrative Agent shall
promptly transmit to each of the Banks), the Borrower shall have the right,
subject to the terms and conditions set forth below, to increase the aggregate
amount of the Commitments in multiples of $5,000,000; provided that (i) such
increase may be effected by increasing either the 2014 Commitments or the
20152016 Commitments or both, (ii) the amount of such increase when added to the
aggregate amount of all such prior increases in the Commitments hereunder
(including by way of creating new Commitments), on or after the Effective Date,
does not exceed the sum of $375,000,000 and the amount of any Commitments
terminated by the Borrower pursuant to Section 2.19(c) and (iii) the total
aggregate amount of Commitments hereunder does not, at any time, exceed
$1,500,000,000.
 
(b) Any such increase in the Commitments (the “Incremental Commitments”)
hereunder shall apply, at the option of the Borrower, (x) to the Commitment of
one or more Banks; provided that (i) the Administrative Agent, each Issuing Bank
and each Bank the Commitment of which is to be increased shall consent to such
increase, (ii) the amount set forth on the Commitment Schedule opposite the name
of each Bank the Commitment of which is being so
 
79580.000005 EMF_US 47579863v13
 
44

--------------------------------------------------------------------------------

 
 
issuance date and (2) the Letter of Credit Expiration Date (or such later date
as may be agreed by the Banks in accordance with Section 2.01(c)(i)); (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such Issuing Bank may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the respective Issuing Bank (w) the Letter of Credit to be amended; (x) the
proposed date of amendment thereof (which shall be a Domestic Business Day); (y)
the nature of the proposed amendment; and (z) such other matters as such Issuing
Bank may require. Additionally, the Borrower shall furnish to the Issuing Bank
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Administrative Agent may reasonably
require; provided that furnishing such documents shall not adversely affect the
timing of such Letter of Credit issuance or amendment.
 
(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless such Issuing Bank has received
written notice from any Bank, the Administrative Agent or the Borrower, at least
one (1) Domestic Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 3 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Bank shall, on the requested date,
make an L/C Credit Extension for the account of the Borrower, its Consolidated
Entities, its Members or any member of its Consolidated Entities, or enter into
the applicable amendment, as the case may be, in each case in accordance with
such Issuing Bank’s usual and customary business practices. Immediately upon the
making of each L/C Credit Extension, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such L/C Credit Extension in an amount equal to the
product of such Bank’s Pro Rata Share times the amount of such L/C Credit
Extension (calculated after the Maturity Date with respect to the 2014
Commitments, only by reference to the 20152016 Facility).
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, (i) upon the expiration of the initial term of each Letter of
Credit, such Letter of Credit shall terminate or (ii) upon the expiration of the
initial and each successive term of each Letter of Credit, such Letter of Credit
shall then be automatically extended for
 
79580.000005 EMF_US 47579863v13
 
51

--------------------------------------------------------------------------------

 
 
additional Issuing Bank, as applicable. The Administrative Agent shall notify
the Banks of any such replacement or addition, as applicable, of an Issuing
Bank. Where an Issuing Bank is replaced, at the time such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for account of
the replaced Issuing Bank. Furthermore, from and after the effective date of
such replacement, the successor Issuing Bank, shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter. References herein to the term
“Issuing Bank” shall be deemed to refer to any successor or additional Issuing
Bank, as applicable, or to any previous Issuing Bank, or to any successor or
additional Issuing Banks, as applicable, and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(m) Reallocation of Risk Participations On the 2014 Commitment Termination Date,
all risk participations with respect to Letters of Credit issued on or prior to
the 2014 Commitment Termination Date, and all obligations to make Loans or
reimburse the relevant Issuing Bank for any amount drawn under such Letters of
Credit, shall be reallocated to the 20152016 Banks in accordance with their Pro
Rata Share of the 20152016 Facility; provided that (i) no such reallocation
shall occur if any Default or Event of Default shall have occurred and be
continuing (and each 2014 Bank shall continue to be entitled to its Pro Rata
Share of the Letter of Credit Fees) and (ii) such reallocation shall only be
effected to the extent that it would not result in the 20152016 Credit Exposure
of any 20152016 Bank exceeding such Bank’s 20152016 Commitments (and any portion
of the risk participation or other obligation not reallocated as a result of
this clause (ii) shall terminate on the 2014 Commitment Termination Date).
 
Section 2.21. 2014 Conversions. Notwithstanding anything to the contrary in this
Agreement, subject to the consent of the Administrative Agent and the Issuing
Bank, such consent not to be unreasonably withheld, conditioned or delayed and
pursuant to an offer (a “2014 Conversion Offer”) made by the Borrower after the
Amendment Effective Date to any 2014 Bank, the Borrower is hereby permitted to
consummate from time to time transactions with individual 2014 Banks that accept
such 2014 Conversion Offer to convert all (but not less than all) of such
accepting 2014 Bank’s 2014 Commitment and 2014 Credit Exposure to an equal
principal amount of a 20152016 Commitment and 20152016 Credit Exposure (a “2014
Conversion”). Upon the effectiveness of any such 2014 Conversion, (i) such
accepting 2014 Bank shall become a 20152016 Bank, (ii) such accepting 2014
Bank’s 2014 Commitments shall become 20152016 Commitments in an aggregate
principal amount equal to such accepting 2014 Bank’s 2014 Commitments and (iii)
such accepting 2014 Bank’s 2014 Credit Exposure shall become a 20152016 Credit
Exposure in an aggregate principal amount equal to such accepting 2014 Bank’s
2014 Credit
 
79580.000005 EMF_US 47579863v13
 
59

--------------------------------------------------------------------------------

 
  
(a) the fact that the Effective Date shall have occurred on or prior to March
22, 2011;
 
(b) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be;
 
(c) the fact that the Borrower is in compliance with Section 7.11 of the 1994
Indenture, as such Indenture is in effect as of the date hereof;
 
(d) the fact that the sum of (i) the aggregate outstanding principal amount of
the Loans and (ii) the Outstanding Amount of L/C Obligations will not exceed the
aggregate amount of the Commitments (as such Commitments may be increased
pursuant to Section 2.17;
 
(e) the fact that no Default shall have occurred and be continuing;
 
(f) the fact that the representations and warranties of the Borrower (in the
case of a Borrowing or L/C Credit Extension, other than the representations set
forth in Section 4.02(c), Section 4.03 and Section 4.14) contained in this
Agreement shall be true in all material respects (other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of Borrowing or L/C Credit Extension, in which case such
representations and warranties shall be true in all material respects as of such
specific date); provided that, in the case of the representation set forth in
Section 4.06 being made after the Second Amendment Effective Date, such
representation shall be true except to the extent not reasonably expected to
have a material adverse effect on the business, financial position or results of
operations of the Borrower; and
 
(g) the fact that (i) there shall be no collateral securing Bonds issued
pursuant to any Indenture of a type other than the types of collateral permitted
to secure Bonds issued pursuant to such Indenture as of the date hereof, (ii)
the allowable amount of eligible collateral then pledged under any Indenture
shall not exceed 150% of the aggregate principal amount of Bonds then
outstanding under such Indenture and (iii) no collateral shall secure Bonds
other than (A) eligible collateral under such Indenture, the allowable amount of
which is included within the computation under subsection (ii) above or (B)
collateral previously so pledged which ceases to be such eligible collateral not
as a result of any acts or omissions to act of the Borrower (other than the
declaration of an “event of default” as defined in a mortgage which results in
the exercise of any right or remedy described in such mortgage).
 
Each Borrowing or L/C Credit Extension hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or L/C
Credit Extension as to the facts specified in clauses (c), (d), (e), (f) and (g)
of this Section 3.03.
 
79580.000005 EMF_US 47579863v13
 
62

--------------------------------------------------------------------------------

 
 
 
Section 9.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.14. USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
 
Section 9.15. ICC Transactions. Notwithstanding anything to the contrary set
forth in this Agreement (without limiting the terms of the penultimate sentence
of this Section 9.15), including the 2013 Amendment and the Second 2013
Amendment, or in any of the Notes or other instruments or documents that have
been or are in the future executed or delivered pursuant to, or that otherwise
relate to, this Agreement, including the 2013 Amendment and the Second 2013
Amendment, or to any Committed Borrowings or Loans hereunder (all of the
foregoing, collectively with this Agreement, the “Credit Documentation”), (a) to
the extent necessary under the Credit Documentation, the Banks hereby consent
to, and waive any Default, Event of Default or other breach, violation, default
or noncompliance with the provisions of the Credit Documentation that might
otherwise be caused by or be attributable to, the “ICC Transactions” as such
term is defined in Schedule 9.15 hereto, and (b) the ICC Transactions, the “ICC
Assets,” the “ICC Related Companies” (as such terms are respectively defined in
Schedule 9.15 hereto), and the assets, liabilities and operations of the ICC
Related Companies (including without limitation any circumstances, events,
occurrences, actions or omissions relating to, of or by any of the ICC Related
Companies), are hereby excluded from, and shall not be taken into account in
applying, interpreting or determining compliance with, the provisions of the
Credit Documentation (including without limitation, the definitions,
representations, warranties, covenants, agreements, conditions and events of
default set forth in the Credit Documentation) and may be excluded from any
certifications, notices, reports or statements delivered or to be delivered
pursuant to the Credit Documentation. Without limiting the generality of the
foregoing, the defined terms “ERISA Group,” “Joint Venture,” “Member” and
“Subsidiary,” among others, as used in the Credit Documentation shall not
include the ICC Related Companies. Notwithstanding the preceding provisions of
this Section 9.15, any new investments in the ICC Related Companies by purchase
of equity and/or debt securities, funding (through capital contributions and/or
newly originated loans) of working capital or capital expenditure needs of the
ICC Related Companies, payment by RTFC (as such term is defined in Schedule 9.15
hereto) or the Borrower of claims of other creditors of the ICC Related
Companies, and/or provision of any new guarantees, letters of credit and/or
other new credit support or credit enhancement of the debt or other
 
79580.000005 EMF_US 47579863v13
 
93

--------------------------------------------------------------------------------

 
 
AGENT SCHEDULE
 
Institution
 
Title
     
JPMorgan Chase Bank, N.A.
 
Administrative Agent
     
The Royal Bank of Scotland PLC
 
Syndication Agent
     
The Bank of Nova Scotia
 
Co-Documentation Agent
     
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
Co-Documentation Agent
     
Keybank National Association
 
Co-Documentation Agent
     
Mizuho Corporate Bank, Ltd.
 
Co-Documentation Agent

 
 
Agent Schedule
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
 

   

COMMITMENT SCHEDULE
2014 Banks
 
2014 Commitment
         
Deutsche Bank AG New York Branch
 
$
75,000,000.00
 
Bank of America, N.A.
 
$
60,000,000.00
 
Bank of Taiwan, Los Angeles Branch
 
$
20,000,000.00
 
Chang Hwa Commercial Bank, Ltd., New York Branch
 
$
10,000,000.00
 
Taiwan Business Bank
 
$
10,000,000.00
 
Mega International Commercial Bank, Silicon Valley Branch
 
$
10,000,000.00
 
Mega International Commercial Bank New York Branch
 
$
10,000,000.00
 
First Commercial Bank, Los Angeles Branch
 
$
10,000,000.00
 
Land Bank of Taiwan, New York Branch
 
$
10,000,000.00
 
Hua Nan Commercial Bank, Ltd., Los Angeles Branch
 
$
4,000,000.00
 
Total
 
$
219,000,000
 



20152016 Banks
 
20152016 Commitment
         
JPMorgan Chase Bank, N.A.
 
$
121,000,000.00
 
The Royal Bank of Scotland PLC
 
$
121,000,000.00
 
The Bank of Nova Scotia
 
$
119,000,000.00
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
100,000,000.00
 
Mizuho Corporate Bank, Ltd.
 
$
100,000,000.00
 
KeyBank National Association
 
$
100,000,000.00
 
PNC Bank, National Association
 
$
90,000,000.00
 
SunTrust Bank
 
$
90,000,000.00
 
U.S. Bank N.A
 
$
75,000,000.00
 
Royal Bank of Canada
 
$
50,000,000.00
 
Bank of Communications Co., Ltd., New York Branch
 
$
20,000,000.00
 
The Korea Development Bank, New York Branch
 
$
10,000,000.00
 
Apple Bank for Savings
 
$
10,000,000.00
 
Total
 
$
1,006,000,000.00
 

 
 
Commitment Schedule
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
The “Euro-Dollar Margin”, “Base Rate Margin” and the “Facility Fee Rate” for the
Borrower at any date are the respective percentages set forth below in the
applicable row and column based upon the Status of the Borrower that exists on
such date.
 
Status
Level I
Level II
Level III
Level IV
Level V
Level VI
Euro-Dollar Margin for 2014 Facility
0.8750%
1.1000%
1.3250%
1.5250%
1.7250%
Euro-Dollar Margin for 20152016 Facility
0.6900%
0.8000%
0.9000%
1.0000%
1.1000%
Base Rate Margin for 2014 Facility
0%
0.1000%
0.3250%
0.5250%
0.7250%
Base Rate Margin for 20152016 Facility
0%
0%
0%
0%
0.1000%
Facility Fee Rate for 2014 Facility
0.1250%
0.1500%
0.1750%
0.2250%
0.2750%
Facility Fee Rate for 20152016 Facility
0.0600%
0.0750%
0.1000%
0.1250%
0.1500%

 
For purposes of this Pricing Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Pricing Schedule:
 
“Level I Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated AA- or higher by S&P or Aa3 or higher by
Moody’s.
 
“Level II Status” exists at any date if, at such date, (i) the Borrower’s senior
unsecured long-term debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) Level I Status does not exist.
 
“Level III Status” exists at any date if, at such date, (i) the Borrower’s
senior unsecured long-term debt is rated A or higher by S&P or A2 or higher by
Moody’s, and (ii) Level II Status does not exist.
 
“Level IV Status” exists at any date if, at such date, (i) the Borrower’s senior
unsecured long-term debt is rated A- or higher by S&P or A3or higher by Moody’s,
and (ii) Level III does not exist.
 
 
Pricing Schedule
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF NOTE
New York, New York
[DATE]

 
For value received, National Rural Utilities Cooperative Finance Corporation, a
not-for-profit cooperative association incorporated under the laws of the
District of Columbia (the “Borrower”), promises to pay to the order of [•] (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan and L/C Borrowing made by the Bank to the Borrower pursuant
to the Revolving Credit Agreement referred to below on the Maturity Date with
respect to such Loan or L/C Borrowing. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan and L/C Borrowing on the dates and
at the rate or rates provided for in the Revolving Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., 1111 Fannin St., 10th Floor, Houston, TX 77002, Attn: Leslie
Hill.
 
All Loans and L/C Borrowings made by the Bank, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Bank and, prior to any transfer hereof, appropriate notations to evidence
the foregoing information with respect to each such Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Revolving Credit Agreement.
 
This note is one of the Notes referred to in Revolving Credit Agreement, dated
as of March 21, 2011, among the Borrower, the Banks listed on the signature
pages thereof, JPMorgan Chase Bank, N.A., as Administrative Agent, The Royal
Bank of Scotland PLC, as Syndication Agent, and The Bank of Nova Scotia, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and Mizuho
Corporate Bank, Ltd. as Co-Documentation Agents (as the same may be amended from
time to time, the “Revolving Credit Agreement”). Terms defined in the Revolving
Credit Agreement are used herein with the same meanings. Reference is made to
the Revolving Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 
NATIONAL RURAL UTILITIES
  COOPERATIVE FINANCE
  CORPORATION
     
By:
     
Name:



 
A-1
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
 

   

EXHIBIT C
FORM OF MONEY MARKET QUOTE REQUEST
[Date]

 
To:
JPMorgan Chase Bank, N.A. (the “Administrative Agent”)




 
From:
National Rural Utilities Cooperative Finance Corporation (the ”Borrower”)




 
Re:
Revolving Credit Agreement, dated as of March 21, 2011, among the Borrower, the
Banks listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Administrative Agent and Initial Issuing Bank, The Royal Bank of Scotland PLC,
as Syndication Agent, and The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Keybank National Association and Mizuho Corporate Bank, Ltd., as Co-
Documentation Agents (the “Revolving Credit Agreement”)

 
We hereby give notice pursuant to Section 2.03 of the Revolving Credit Agreement
that we request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: _____________________
 
Principal Amount1
Interest Period2
$
 

 
Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
 
Terms used herein have the meanings assigned to them in the Revolving Credit
Agreement.
 
 
1 Amount must be $10,000,000 or a larger multiple of $1,000,000.
 
2 Any number of whole months (but not less than one month) (LIBOR Auction) or
not less than 30 days (Absolute Rate Auction), subject to the provisions of the
definition of Interest Period.
 
C-1
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
FORM OF INVITATION FOR MONEY MARKET QUOTES
[Date]

 
To:
[Name of Bank]




 
Re:
Invitation for Money Market Quotes to the National Rural Utilities Cooperative
Finance Corporation (the “Borrower”)

 
Pursuant to Section 2.03 of the Revolving Credit Agreement, dated as of March
21, 2011, among the Borrower, the Banks listed on the signature pages thereof,
JPMorgan Chase Bank, N.A., as Administrative Agent and Initial Issuing Bank, The
Royal Bank of Scotland PLC, as Syndication Agent, and The Bank of Nova Scotia,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and Mizuho
Corporate Bank, Ltd., as Co-Documentation Agents (the “Revolving Credit
Agreement”):
Date of Borrowing: _____________________
 
Principal Amount
Interest Period
$
 

 
Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].
 

 
JPMORGAN CHASE BANK, N.A.
     
By:
     
Name:
   
Title: Authorized Officer

 
D-1
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
 
Principal
 
Money Market
[Absolute
Amount**
Interest Period***
[Margin****]
Rate*****]
$
     
$
     

 
[provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $___________.]**
 
We understand and agree that the offer[s] set forth above [is][are] subject to
the satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement, dated as of March 21, 2011, among the Borrower, the Banks listed on
the signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative Agent
and Initial Issuing Bank, The Royal Bank of Scotland PLC, as Syndication Agent,
and The Bank of Nova Scotia, The Bank of Tokyo- Mitsubishi UFJ, Ltd., Keybank
National Association and Mizuho Corporate Bank, Ltd., as Co-Documentation
Agents.
 

 
Very truly yours,
     
[NAME OF BANK]
     
By:
     
Name:
   
Title: Authorized Officer

Dated:______________
** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $1,000,000
or a larger multiple thereof.
 
*** Any number of whole months (but not less than one month) or not less than 30
days, as specified in the related Invitation. No more than five bids are
permitted for each Interest Period.
 
**** Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (rounded to the nearest 1/10,000
of 1%) and specify whether “PLUS” or “MINUS”.
 
***** Specify rate of interest per annum (rounded to the nearest 1/10,000th of
1%).
 
E-2
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
AGREEMENT dated as of ________________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (the “Borrower”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Agent”).
WITNESSETH
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Revolving Credit Agreement, dated as of March 21, 2011 (the “Credit
Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and Initial Issuing
Bank (the “Agent”), and The Royal Bank of Scotland PLC, as Syndication Agent,
and The Bank of Nova Scotia, The Bank of Tokyo- Mitsubishi UFJ, Ltd., Keybank
National Association and Mizuho Corporate Bank, Ltd., as Co-Documentation
Agents.
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and/or make or participate in L/C Obligations to the Borrower in
an aggregate principal amount at any time outstanding not to exceed
$_____________;
 
WHEREAS, Committed Loans and L/C Obligations made to the Borrower by the
Assignor under the Credit Agreement in the aggregate principal amount of
$________________________are outstanding at the date hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans and/or
L/C Obligations, and the Assignee proposes to accept assignment of such rights
and assume the corresponding obligations from the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
 
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the
 
H-1-1
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Bank Parties That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of March 21,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and Initial Issuing
Bank, The Royal Bank of Scotland PLC, as Syndication Agent, and The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and
Mizuho Corporate Bank, Ltd., as Co- Documentation Agents.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
 
H-1-4
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2
[FORM OF]
 
U.S. TAX CERTIFICATE
(For Non-U.S. Bank Parties That Are Partnerships For U.S. Federal
Income Tax Purposes)
Reference is hereby made to the Revolving Credit Agreement dated as of March 21,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and Initial Issuing
Bank, The Royal Bank of Scotland PLC, as Syndication Agent, and The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and
Mizuho Corporate Bank, Ltd., as Co- Documentation Agents.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
 
H-2-1
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
 
 
H-2-1
 

EXHIBIT H-3
[FORM OF]
 
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of March 21,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and Initial Issuing
Bank, The Royal Bank of Scotland PLC, as Syndication Agent, and The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and
Mizuho Corporate Bank, Ltd., as Co- Documentation Agents.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
H-3-1
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-4
[FORM OF]
 
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of March 21,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and Initial Issuing
Bank, The Royal Bank of Scotland PLC, as Syndication Agent, and The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Keybank National Association and
Mizuho Corporate Bank, Ltd., as Co- Documentation Agents.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
 
H-3-3
79580.000005 EMF_US 47579863v13
 
 

--------------------------------------------------------------------------------

 
 
 
 
 